DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100a, 100b, and 210a, as shown in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the word “receptable” used in figures 1-2, and 8, should read --receptacle--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The word “receptable” used throughout the Specification should read --receptacle--. 
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  In claims 1, 3-4, 6, 8-9, 11-13, 15, and 18, the word “receptable” should read --receptacle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (2021/0265790).
With regard to claim 1, Nakagawa teaches, as shown in figures 1-10: “A device comprising: a board 11; and a multi-line interface 10 and 30 coupled to the board 11, the multi-line interface comprising: (i) a receptable 10 comprising: a first receptable metal component 16 configured as part of a first electrical path for a first current; and a second receptable metal component 19 configured as part of a second electrical path for a second current; and (ii) a plug 30 configured to be coupled to the receptable 10, the plug 30 comprising: a first plug metal component 33A configured to be coupled to the first receptable metal component 16; a second plug metal component 33B configured to be coupled to the second receptable metal component 19; and a plug metal frame 35 configured as a shield around the first plug metal component 33A and the second plug metal component 33B”.

With regard to claim 2, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figures 1-10: “wherein the multi-line interface includes a multi-line coaxial interface (16, 19, 33A, 33B, 22, and 35)”.

With regard to claim 3, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figures 1-10: “wherein the multi-line interface is configured to provide the first electrical path (running through 16 and 33A) for the first current through the receptable 10 and the plug 30, and wherein the multi-line interface is configured to provide the second electrical path (running through 19 and 33B) for the second current through the receptable 10 and the plug 30”.

With regard to claim 4, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figures 1-13: “wherein the receptable 10 further comprises a receptable metal frame 22 configured to be coupled to the plug metal frame 35, wherein the plug metal frame 35 is configured to surround the receptable metal frame 22, and wherein the plug metal frame 35 is configured to be coupled to ground”.

With regard to claim 5, Nakagawa teaches: “The device of claim 4”, as shown above.
Nakagawa also teaches, as shown in figures 1-13: “wherein the plug 30 further comprises: a first support component 38A that surrounds the first plug metal component 33A; and a second support component 38B that surrounds the second plug metal component 33B”.

With regard to claim 7, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figures 10: “wherein the plug 30 is coupled to the board 11”.

With regard to claim 8, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figure 10: “wherein the receptable 10 is coupled to the board 11”.

With regard to claim 16, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches, as shown in figure 6: “wherein the plug metal frame 35 includes at least one protrusion 41a”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (2021/0265790).
With regard to claim 9, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa also teaches: “further comprising: a cable 46A and 46B coupled to the multi-line interface”.
Nakagawa does not teach: “a second multi-line interface coupled to the cable, wherein the second multi-line interface comprises a second receptable and a second plug, the second plug configured to be coupled to the second receptable; and a second board coupled to the second multi-line interface”.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the multi-line interface on the other end of the cables in order to connect the board to a second board using a compatible connector.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 10, Nakagawa teaches: “The device of claim 9”, as shown above.
Nakagawa, as modified above and shown in figures 1-13, also teaches: “wherein the multi-line interface and the second multi-line interface are part of the cable”.

With regard to claim 11, Nakagawa teaches: “The device of claim 9”, as shown above.
Nakagawa, as modified above and shown in figures 1-13, also teaches: “wherein the second receptable (duplicate 10 in modified Nakagawa) comprises: a third receptable metal component (duplicate 16 in modified Nakagawa) configured as part of the first electrical path (16, 33A, 46A and duplicate 33A and 16) for the first current; a fourth receptable metal component (duplicate 19 in modified Nakagawa) configured as part of the second electrical path (19, 33B, 46B, and duplicate 33B and 19) for the second current; and a second receptable metal frame (duplicate 22 in modified Nakagawa) configured as a shield around the third receptable metal component and the fourth receptable metal component of the second receptable”.

With regard to claim 12, Nakagawa teaches: “The device of claim 11”, as shown above.
Nakagawa, as modified above and shown in figures 1-13, also teaches: “wherein the second plug (duplicate 30 in modified Nakagawa) comprises: a third plug metal component (duplicate 33A in modified Nakagawa) configured to be coupled to the third receptable metal component 16); a fourth plug metal component (duplicate 33B in modified Nakagawa) configured to be coupled to the fourth receptable metal component 19; and a second plug metal frame (duplicate 35 in modified Nakagawa) configured as a shield around the third plug metal component and the fourth plug metal component”.

With regard to claim 13, Nakagawa teaches: “The device of claim 12”, as shown above.
Nakagawa, as modified above and shown in figure 10, also teaches: “wherein the receptable 10 is coupled to the board 11, and wherein the second receptable (duplicate 10 in modified Nakagawa) is coupled to the second board (duplicate 11 in modified Nakagawa)”.

With regard to claim 14, Nakagawa teaches: “The device of claim 12”, as shown above.
Nakagawa, as modified above and shown in figure 10, also teaches: “wherein the plug 30 is coupled to the board 11, and wherein the second plug (duplicate 30 in modified Nakagawa) is coupled to the second board (duplicate 11 in modified Nakagawa)”.

With regard to claim 15, Nakagawa teaches: “The device of claim 12”, as shown above.
Nakagawa, as modified above and shown in figure 10, also teaches: “wherein the receptable 10 is coupled to the board 11, and wherein the second plug (duplicate 30 in modified Nakagawa) is coupled to the second board (duplicate 11 in modified Nakagawa)”.

With regard to claim 17, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa does not teach: “wherein the first electrical current and/or the second electrical current includes millimeter wave signals”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and/or second electrical current include millimeter wave signals since doing so would only be a design choice and would enable the first and/or second electrical currents to have different wavelengths.  It would have been an obvious matter of design choice to use millimeter wave signals in the first and/or second electrical currents, since the applicant has not disclosed that millimeter wave signal solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with millimeter wave signals.

With regard to claim 20, Nakagawa teaches: “The device of claim 1”, as shown above.
Nakagawa does not teach: “wherein the device includes an electronic device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the invention in Nakagawa in different device types in order to prevent signal deterioration in connections while reducing the area occupied by the board side connector in different devices (Nakagawa, paragraph 11).
Allowable Subject Matter
Claims 6 and 18-19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831